Title: To John Adams from Edmund Jenings, 20 June 1782
From: Jenings, Edmund
To: Adams, John



Brussels June 20th. 1782
Sir

I have the Honour of having recived your Excellencys Letters of the 1st and 7th Instant.
My Friend B cannot tell me any thing more of the Anonymous Letter, but that He receivd it by the foreign post, and that it cost 10 d. The post mark does not appear on it. B had sent a Copy of it to Mr L. It was therefore the Subject of a Conversation between us. Wherein He declared his Disbeliff, and thorough Contempt of its Contents. I Obeyed your Excellencys Injunction, not to mention any thing containd in your Letter of the 7th altho I wished to do it, and I did not moreover mention that your Excellency Knew any thing of such anonymous Letter having been Sent.
Mr L. Staid here a week, during which his Health was visibly established. He left this place last Friday on his Journey to the South of France. He gave me much Information of America with respect to Men and Things, when He left the Country, which tended to Confirm my former Ideas of them. He left me by consequence agitated both with pleasure and Concern on their Account, but when He told me that He would not take his Share in the Commission &ca. my uneasiness was very great in deed. It is not enough for a man to think He can do no good—when He may prevent mischief, nor is this a Time for any One to think of his own Tranquillity, when the Happiness of millions in future are at Stake. This is the moment of greater Danger than what America has yet seene, and which therefore calls forth those, to avert it, who are pitched upon for the purpose. I beleive Mr Jay is now at Paris.
There has been much talk here amongst the English of a Truce or a perpetual Cessation of Arms with the United States. The Latter put me in mind of eternal Love which is too often sworn. Doctr Youngs Lover had a true Idea of its nature, when He said 

Eternal Love I swear, my mistress and my Friend,
but say, what Day next week, the Eternity shall End.

 The Atheist disbelieves in the Existence of Eternity and the Lover laughs at it. The one is roguish and the other is foolish but the Politician who talks not of the Perpetuity of Policts, Constitutions and Conventions is somewhat wise and honest.

I have the Honour to be Sir your Excellencys Most Obedient Humble Servant,

Edm: Jenings

